Name: 92/139/EEC: Commission Decision of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural activity;  Europe;  trade policy;  animal product
 Date Published: 1992-03-03

 Avis juridique important|31992D013992/139/EEC: Commission Decision of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Denmark (Only the Danish text is authentic) Official Journal L 058 , 03/03/1992 P. 0027 - 0027COMMISSION DECISION of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Denmark (Only the Danish text is authentic) (92/139/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by Directive 91/496/EEC (2), and in particular Article 3 (2) thereof, Whereas by letter dated 8 May 1991 Denmark transmitted a plan to the Commission; Whereas the plan has been examined and found to meet the requirements of Directive 90/539/EEC, and in particular Annex II thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Denmark for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs is hereby approved. Article 2 Denmark shall bring into force by 1 May 1992 the laws, regulations and administrative provisions for implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to Denmark. Done at Brussels, 12 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6. (2) OJ No L 268, 24. 9. 1991, p. 56.